         Case 2:19-cv-04873-JJT Document 126 Filed 05/13/21 Page 1 of 15



 1   WO
 2
 3
 4
 5
 6
 7                         IN THE UNITED STATES DISTRICT COURT
 8                                  FOR THE DISTRICT OF ARIZONA
 9
10       ReBath LLC,                                     No. CV-19-04873-PHX-JJT
11                     Plaintiff,                        ORDER
12       v.
13       HD Solutions LLC, et al.,
14                     Defendants.
15
16
17            Pending before the Court are three discovery disputes between Plaintiff/Counter-
18   defendant ReBath LLC (ReBath), and Defendant/Counterclaimant HD Solutions LLC (HD
19   Solutions). (Docs. 120, 121, 122.)1 On May 11, 2021, the Court held a discovery hearing
20   on these matters, at which attorneys for both parties were present. (See Doc. 124.) After
21   review of the parties’ filings, and discussion held at the hearing, the Court will sustain
22   ReBath’s objections to HD’s discovery requests for the reasons set forth below.
23   I.       Background.
24            a.     Complaint, Counterclaims, and Scheduling Order.
25            On August 1, 2019, ReBath initiated this action by filing a complaint for injunctive
26   relief and damages (Complaint) against Defendants HD Solutions and Jason Hicks
27
28   1
       The presiding District Court judge in this action, the Honorable John J. Tuchi, has referred
     these matters to this Court for resolution. (Doc. 123.)
         Case 2:19-cv-04873-JJT Document 126 Filed 05/13/21 Page 2 of 15



 1   (Defendants).2 (Doc. 1.) Therein, ReBath alleges that Defendants have engaged in
 2   trademark infringement by failing to “discontinue its use of the Rebath marks and system”
 3   after terminating their franchise agreement with ReBath. (Id.) On September 16, 2019,
 4   Defendants filed an Answer to ReBath’s Complaint and counterclaims, alleging two counts
 5   of “Tortious Interference With An Existing Business Relationship.” (Doc. 36.)
 6           On October 7, 2019, ReBath filed a Motion to Dismiss Defendants’ counterclaims.
 7   (Doc. 46.) On January 24, 2020, after briefing, the Court granted ReBath’s Motion, and
 8   dismissed both counterclaims. (Doc. 70.)
 9           On November 22, 2019, Defendants filed a Motion for Judgment on the Pleadings.
10   (Doc. 62.) On March 27, 2020, the Court granted Defendants’ Motion in part, and granted
11   ReBath leave to file an amended complaint within 14 days of the Order. (Doc. 82.)
12           That same day, the Court held a Scheduling Conference between the parties
13   (doc. 83), and issued a Scheduling Order setting inter alia a discovery deadline of February
14   19, 2021, and a dispositive motion deadline of April 23, 2021 (doc. 84).
15           b.    First Amended Complaint and Counterclaims.
16           On April 10, 2020, ReBath filed its four-count First Amended Complaint (FAC).
17   (Doc. 85.) Therein, ReBath alleges the following claims:
18           (1) Trademark Infringement in violation of the Lanham Act § 32(1)
                 (15 U.S.C. § 1114);
19
             (2) False Designation of Origin in Violation of the Lanham Act § 43(a)
20               (15 U.S.C. § 1125(a)(1)(A));
21           (3) Cybersquating in Violation of the Lanham Act § 43(d) (15 U.S.C.
                 § 1125(d)); and
22
             (4) Breach of Contract by Defendant HD Solutions (Franchise Agreement).
23
24   (Doc. 85 at 17-22.) ReBath also seeks inter alia declaratory relief, injunctive relief,
25   compensatory damages, treble damages as provided under 15 U.S.C. § 1117, disgorgement
26   of all moneys realized by Defendants’ unauthorized use of the Re-Bath Marks or any form
27   thereof, ReBath’s costs and attorneys’ fees as provided under the Lanham Act and
28   2
      The Complaint also named Defendant David Driskill (doc. 1), but Defendant Driskill was
     voluntarily dismissed from this action on August 8, 2019 (doc. 22).

                                                -2-
      Case 2:19-cv-04873-JJT Document 126 Filed 05/13/21 Page 3 of 15



 1   Franchise Agreement. (Doc. 85 at 22-23.)
 2          On April 24, 2020, Defendants filed their Answer to the FAC, and HD Solutions
 3   asserted new counterclaims. (Doc. 88.) In its counterclaims, HD Solutions alleges three
 4   counts of trade secret misappropriation against ReBath. (Id.) Specifically, HD Solutions
 5   asserts that ReBath unlawfully acquired, retained, used, and disclosed HD Solutions’s
 6   protected Customer List/Database (the Customer List) in violation of the Federal
 7   Defendant Trade Secrets Act (18 U.S.C. § 1836, et seq.), the Arizona Uniform Trade
 8   Secrets Act (Ariz. Rev. Stat. § 44-401, et seq.), and the Texas Uniform Trade Secrets Act
 9   (Tex. Civ. Prac. & Rem. Code § 134A.001, et seq.). (Doc. 88 at 29-33.) HD Solutions seeks
10   inter alia declaratory relief, injunctive relief, monetary relief (in the form of compensatory
11   and actual damages, restitution, and revenues and profits from ReBath’s wrongful
12   conduct), “exemplary, punitive, and enhanced damages,” and attorneys fees to the extent
13   permitted by law. (Id. at 34.)
14          On May 22, 2020, ReBath filed a Motion to Dismiss HD Solutions’s counterclaims.
15   (Doc. 94.) On September 18, 2020, after briefing, the Court denied ReBath’s Motion.
16   (Doc. 98.)
17          c.     Extensions of Discovery and Discovery Disputes.
18          To date, the parties have sought three extensions of case management deadlines
19   from the Court. (Docs. 100 (October 15, 2020), 102 (October 27, 2020), and 107 (January
20   27, 2021).) On November 2, 2020, the Court granted the parties’ second Motion for
21   Extension of the Deadlines (doc. 102), and extended the discovery deadline until June 18,
22   2021, and the dispositive motion deadline until September 24, 2021. (Doc. 103.) On
23   January 28, 2021, the Court granted Defendants’ unopposed Motion to Extend Deadlines
24   for Initial and Rebuttal Expert Disclosures, setting new deadlines of March 5, 2021 and
25   April 2, 2021, respectively. (Doc. 108.)
26          On March 30, 2021, the parties filed a “Joint Summary of Discovery Dispute”
27   related to ReBath’s Amended Notice of Rule 30(b)(6) Deposition to Defendant HD
28   Solutions. (Doc. 116.) Specifically, the parties disputed whether the topics noticed by


                                                 -3-
         Case 2:19-cv-04873-JJT Document 126 Filed 05/13/21 Page 4 of 15



 1   ReBath were sufficiently stated with reasonable particularity under Rule 30(b)(6). (Id.) On
 2   April 1, 2021, the Court held a telephonic Discovery Dispute Hearing, and took the matter
 3   under advisement. (See Doc. 118.)
 4           d.     Pending Discovery Disputes.
 5           On April 28, 2021, the parties filed three additional Joint Summaries of Discovery
 6   Disputes. (Docs. 120, 121, 122.) On April 30, 2021, the District Court referred the parties’
 7   current discovery disputes (docs. 120, 121, 122) to this Court for resolution. (Doc. 123.)
 8   On May 11, 2021, the Court held a discovery dispute hearing, at which both parties
 9   appeared. (Doc. 125.)
10   II.     Legal Standard.
11           “[B]road discretion is vested in the trial court to permit or deny discovery.” Hallett
12   v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002).
13           Parties may obtain discovery regarding any nonprivileged matter that is
             relevant to any party’s claim or defense and proportional to the needs of the
14           case, considering the importance of the issues at stake in the action, the
             amount in controversy, the parties’ relative access to relevant information,
15           the parties’ resources, the importance of the discovery in resolving the issues,
             and whether the burden or expense of the proposed discovery outweighs its
16           likely benefit. Information within this scope of discovery need not be
             admissible in evidence to be discoverable.
17
18   Fed. R. Civ. P. 26(b)(1); see In re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562,
19   563-65 (D. Ariz. 2016).3 “Evidence is relevant if: (a) it has any tendency to make a fact
20   more or less probable than it would be without the evidence; and (b) the fact is of
21   consequence in determining the action.” Fed. R. Evid. 401; see Nei v. Travelers Home and
22   Marine Ins. Co., 326 F.R.D. 652, 656 (D. Mont. 2018) (“[R]elevance is defined broadly.”).
23   Despite the broad scope of relevance, discovery is limited where:
24           (i) the discovery sought is unreasonably cumulative or duplicative, or can be
             obtained from some other source that is more convenient, less burdensome,
25
     3
             Fed. R. Civ. P. 26 was amended in 2015 to limit the scope of discovery to evidence
26   “relevant to any party’s claim or defense and proportional to the needs of the case.” Prior
     to this amendment, the scope of discovery was broader, including evidence “reasonably
27   calculated to lead to the discovery of admissible evidence.” Citing a problem with “over-
     discovery,” the Advisory Committee deleted this phrase in the 2015 amendment, noting
28   that it “might swallow any other limitation on the scope of discovery.” Fed. R. Civ. P. 26,
     Advisory Committee Notes; see generally In re Bard, 317 F.R.D. at 563-65.

                                                  -4-
      Case 2:19-cv-04873-JJT Document 126 Filed 05/13/21 Page 5 of 15



 1          or less expensive;
 2          (ii) the party seeking discovery has had ample opportunity to obtain the
            information by discovery in the action; or
 3
            (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).
 4
 5   Fed. R. Civ. P. 26(b)(2)(C).
 6          If a party fails to fully comply with a discovery request from another party, the
 7   “party seeking discovery may move for an order compelling [discovery].” Fed. R. Civ. P.
 8   37(a)(3)(B). “[T]he party seeking discovery has the burden to show the relevancy of the
 9   request.” Nei, 326 F.R.D. at 656. In turn, “[t]he party seeking to avoid discovery bears the
10   burden of showing why that discovery should not be permitted.” V5 Techs. v Switch, Ltd.,
11   334 F.R.D. 306, 309 (D. Nev. 2019).
12   III.   Discussion.
13          On December 29, 2020, HD Solutions served its First Set of Requests for Production
14   of Documents on ReBath (doc. 106), and issued a subpoena to non-party, and ReBath’s
15   current San Antonio-franchisee, Texas Design and Construction, Inc. (Texas Design)
16   (see doc. 120-3). On February 1, 2021, ReBath responded to HD Solutions’s First Requests
17   for Production. (See, e.g., Doc. 120-2.) The record does not show that Texas Design has
18   responded to HD Solutions’s subpoena.
19          On April 28, 2021, the parties filed the now pending Joint Summaries of Discovery
20   Disputes. (Docs. 120, 121, 122.) Therein, HD Solutions asks the Court to compel ReBath
21   to produce responsive discovery to several Requests for Production (RFP), to which HD
22   Solutions believes it is entitled. (See id.) Specifically, HD Solutions puts at issue ReBath’s
23   responses to RFP Nos. 1, 7, 20, and 31. (Id.) However, through both its filings and its
24   representations at the hearing, HD Solutions has narrowed its requests considerably from
25   those presented in the December 29, 2020 Requests for Production. (Id.)
26          Ultimately, the parties’ current discovery disputes distill into three issues:
27          (1) HD Solutions seeks to discover the profit and loss statements of a current
                ReBath-franchisee (and non-party to this action) operating in San
28              Antonio – Texas Design.


                                                  -5-
      Case 2:19-cv-04873-JJT Document 126 Filed 05/13/21 Page 6 of 15



 1               ReBath objects to HD Solutions’s request as beyond the scope of
                 discovery, irrelevant, and overbroad. (Doc. 120.)
 2
            (2) HD Solutions seeks to discover ReBath’s “financial statements, cash flow
 3              statements, and tax returns from January 1, 2019 through the present.”
 4               ReBath objects to HD Solutions’s request as irrelevant and not
                 proportional to the needs of this case. (Doc. 121.)
 5
            (3) HD Solutions seeks to discover all “documents concerning agreements
 6              between ReBath and Texas Design,” including but not limited to a full
                and unredacted copy of those entities’ current Franchise Agreement.
 7
                 ReBath objects to HD Solutions’s request as irrelevant and seeking
 8               confidential information that may cause competitive harm to ReBath.
                 (Doc. 122.)
 9
10          Here, the Court considers the parties’ three Joint Summaries of Discovery Disputes
11   (docs. 120, 121, 122), and the discussions held by the Court at the May 11, 2021 Discovery
12   Dispute Hearing (doc. 125). For the reasons discussed below, the Court will sustain
13   ReBath’s objections to HD Solutions’s discovery requests because HD Solutions’s requests
14   are either overbroad, irrelevant, or not proportional to the needs of this action.
15          a.      HD Solutions is not entitled to Profit and Loss Statements of Texas
16   Design.
17          In the first Joint Summary, HD Solutions asks the Court to compel ReBath to
18   “produce Texas Design’s monthly profit and loss statements showing revenue, costs, and
19   profits so that HD Solutions can sufficiently determine counterclaim damages.” (Doc. 120
20   at 2.) HD Solutions argues that “by not producing relevant financial information from
21   Texas Design, ReBath is impeding discovery and HD Solutions’s ability to calculate its
22   counterclaim damages claim.” (Id.)
23          In response, ReBath argues that “[t]here is no legitimate reason why HD Solutions
24   needs to see the monthly profit and loss statements of its direct competitor – a non-party in
25   this case.” (Id. at 3.) Specifically, ReBath asserts that the calculation of HD Solutions’s
26   potential counterclaim damages have nothing to do with Texas Design’s overall profits and
27   losses. (Id.) Instead, any damages HD Solutions may secure based on its trade secret
28   misappropriation counterclaims would be calculated based on the royalties ReBath


                                                  -6-
         Case 2:19-cv-04873-JJT Document 126 Filed 05/13/21 Page 7 of 15



 1   received from Texas Design as a result of sales made using HD Solutions’s protected
 2   Customer List. (Id.) The Court agrees.
 3            Texas Design’s profit and loss statements are irrelevant to the calculation of HD
 4   Solutions’s potential damages for misappropriation. In its counterclaims, HD Solutions
 5   seeks relief against ReBath under the Federal Defendant Trade Secrets Act, the Arizona
 6   Uniform Trade Secrets Act, and the Texas Uniform Trade Secrets Act. (See Doc. 88 at 29-
 7   32.) Under each of these statutes, damages for an alleged trade secret misappropriation is
 8   limited to those damages that stem from the alleged misappropriation. See 18 U.S.C. §
 9   1836(b)(2)(B)4; Ariz. Rev. Stat § 44-403(A)5; Tex. Civ. Prac. & Rem. Code § 134A.0046.
10
     4
         18 U.S.C. § 1836(b) states in relevant part:
11
              (3) Remedies.--In a civil action brought under this subsection with respect
12            to the misappropriation of a trade secret, a court may—
              ...
13            (B) award--
                  (i)(I) damages for actual loss caused by the misappropriation of the
14                trade secret; and
                  (II) damages for any unjust enrichment caused by the
15                misappropriation of the trade secret that is not addressed in computing
                  damages for actual loss; or
16                (ii) in lieu of damages measured by any other methods, the damages
                  caused by the misappropriation measured by imposition of liability
17                for a reasonable royalty for the misappropriator’s unauthorized
                  disclosure or use of the trade secret;
18
     5
         Ariz. Rev. Stat. § 44-403(A) states in relevant part:
19
              . . . [A] complainant is entitled to recover damages for misappropriation.
20            Damages may include both the actual loss caused by misappropriation and
              the unjust enrichment caused by misappropriation that is not taken into
21            account in computing actual loss. In lieu of damages measured by any other
              methods, the damages caused by misappropriation may be measured by
22            imposition of liability for a reasonable royalty for a misappropriator’s
              unauthorized disclosure or use of a trade secret.
23
     6
         Tex. Civ. Prac. & Rem. Code § 134A.004 states in relevant part:
24
              In addition to or in lieu of injunctive relief, a claimant is entitled to recover
25            damages for misappropriation. Damages can include both the actual loss
              caused by misappropriation and the unjust enrichment caused by
26            misappropriation that is not taken into account in computing actual loss. In
              lieu of damages measured by any other methods, the damages caused by
27            misappropriation may be measured by imposition of liability for a reasonable
              royalty for a misappropriator’s unauthorized disclosure or use of a trade
28            secret.


                                                    -7-
      Case 2:19-cv-04873-JJT Document 126 Filed 05/13/21 Page 8 of 15



 1          At the hearing, HD Solutions argued that it is entitled to “broad discovery” relevant
 2   to establishing its damages. But ReBath has already disclosed documents to HD Solutions
 3   reflecting all sales made by Texas Design (complete with the date, name, address, amount,
 4   and description of services for the sale), all royalties received by ReBath for each of those
 5   sales, and all marketing and advertising fees invoiced to Texas Design by ReBath through
 6   the present.
 7          When asked by the Court as to why the information already produced was
 8   insufficient to calculate its counterclaim damages, HD Solutions did not provide an
 9   explanation. Instead, HD Solutions argued that Texas Design’s profit and loss statements
10   were necessary for verification of the amount of royalties received by ReBath from Texas
11   Design. The Court disagrees.
12          Texas Design is not a party to this action and is a local competitor of HD Solutions.
13   To the extent HD Solutions can recover on its trade-secret misappropriation claims, the
14   only relevant calculation appears to be what royalties ReBath received as a result of Texas
15   Design’s sales. HD Solutions does not allege that the royalties reported by ReBath are
16   fraudulent. The Court declines to compel disclosure of Texas Design’s profit and loss
17   information could cause them competitive harm for the sole purpose of satisfying HD
18   Solutions’s unfounded skepticism.
19          At the hearing, HD Solutions also argued that Texas Design’s profit and loss
20   statements are relevant as to establishing whether ReBath “mitigated damages” that it seeks
21   in its trademark infringement claim. When asked to explain how the requested discovery
22   could show mitigation, HD Solutions answered as follows:
23          Under ReBath’s claims, they are seeking two buckets of financial relief on
            their trademark infringement claims. The first bucket is disgorgement of HD
24          Solutions’s profits. I am going to set that aside for now. They are also seeking
            damages under 15 U.S.C. § 1117(a). So, they are essentially seeking actual
25          damages. And so, because they are seeking not just disgorgement, they are
            seeking damages, they would have a duty to mitigate by putting a new
26          franchisee in the San Antonio market after my client terminated the franchise
            agreement because of an arbitration ruling saying ReBath material breached
27          the franchise agreement that my client had with ReBath. So all the fees, not
            just the royalties, but also the initial franchise fee, any advertising fund
28          payments, any marketing fund payments, that Texas Design paid to ReBath
            during the months that ReBath is seeking damages and Texas Design had the

                                                 -8-
         Case 2:19-cv-04873-JJT Document 126 Filed 05/13/21 Page 9 of 15



 1           new franchise agreement with ReBath, those would all go to mitigation or
             ReBath’s damages, not the disgorgement of profits, but ReBath’s damages
 2           which it is claiming in this case.
 3
     (See Record of May 11, 2021 Hearing, 10:12:05 a.m. – 10:14:00 a.m.)
 4
             HD Solutions argument is not persuasive. ReBath has already produced discovery
 5
     disclosing the roylaties, advertising fees, and marketing fees that ReBath has assessed
 6
     Texas Design during the relevant period. Thus, to the extent those other fees are relevant
 7
     to assessing whether ReBath mitigated its damages, HD Solutions is already in possession
 8
     of that information.
 9
             Accordingly, the Court finds that HD Solutions’s request for Texas Design’s profit
10
     and loss statements are not relevant to this action and are beyond the scope of discovery.
11
     The Court will sustain ReBath’s objection to HD Solutions’s RFP No. 7, and deny HD
12
     Solutions’s request for the Court to compel production of the requested profit and loss
13
     statements.
14
             b.     HD Solutions is not entitled to ReBath’s financial statements, cash flow
15
     statements, and tax returns.
16
             In the second Joint Summary, HD Solutions asks the Court to compel ReBath to
17
     produce “documents concerning ReBath’s financial statements, cash flow statements, and
18
     tax returns from January 1, 2019 through the present.”7 (Doc. 121 at 2.) HD Solutions
19
     argues that “[b]oth parties’ damages claims make ReBath’s financials relevant.” (Id.)
20
     Specifically, HD Solutions argues that: (1) ReBath’s financials are necessary to assess
21
     whether ReBath actually suffered or mitigated any damages as it claims; and (2) ReBath’s
22
     financials are critical to HD Solutions’s pursuit of exemplary and punitive damages. (Doc.
23
     121 at 2.)
24
             ReBath objects to HD Solutions’s request. (Id. at 3.) ReBath asserts that neither the
25
     damages of ReBath’s trademark infringement claims, nor the damages of HD Solutions’s
26
     7
       The Court notes that HD Solutions’s RFP No. 31 was significantly broader in scope than
27   the request made in the Joint Summary. (Compare Doc. 121-2 at 20 with Doc. 121 at 2.)
     At the hearing, however, HD Solutions stated that it is narrowing its request to compel
28   production to just the information listed in the Joint Summary. (See Recording of May 11,
     2021 Hearing, 10:27:05 a.m. – 10:28:20 a.m.)

                                                 -9-
     Case 2:19-cv-04873-JJT Document 126 Filed 05/13/21 Page 10 of 15



 1   misappropriation claims are tied to ReBath’s financials; rather, both damages claims rely
 2   solely on HD Solutions’s financials. (Id.) The Court largely agrees and will deny HD
 3   Solutions’s request to compel for the reasons stated below.
 4                 1.     Mitigation.
 5          HD Solutions first argues that it must obtain ReBath’s financials to show ReBath
 6   failed to mitigate its damages. Specifically, HD Solutions states:
 7          [ReBath’s financials] are needed for HD Solutions to assess whether ReBath
            has actually suffered (or mitigated) any damages as it claims, which must be
 8          established with reasonable certainty. See Lindy Pen Co., Inc. v. Bic Pen
            Corp., 982 F.2d 1400, 1407 (9th Cir. 1993) (“Damages are typically
 9          measured by any direct injury which a plaintiff can prove, as well as any lost
            profits which the plaintiff would have earned but for the infringement.”),
10          abrogated on other grounds, SunEarth, Inc. v. Sun Earth Solar Power Co.,
            839 F.3d 1179 (9th Cir. 2016). If ReBath is unwilling to produce its financial
11          documents that would show financial harm it has or has not suffered, then its
            claim for damages cannot go forward.
12
13   (Doc. 121 at 2.)
14          HD Solutions’s argument is not persuasive. HD Solutions has failed to show how
15   ReBath’s financials are relevant to an issue of mitigation. HD Solutions has not articulated
16   how they intend to use ReBath’s financials to demonstrate that ReBath failed to potentially
17   “mitigate” damages. Additionally, it seems that any analysis of ReBath’s financials –
18   which are made up of the aggregate of ReBath’s dealings with more than 100 franchisees
19   nationwide – would have little correlation to ReBath’s potential mitigation of damages in
20   the narrow context of the San Antonio market at issue here. What is more, the only
21   potentially relevant financial information necessary to assess ReBath’s damages or
22   mitigation is information that ReBath has already produced – the sales, marketing, and
23   advertising information from ReBath’s new San Antonio-franchisee, Texas Design.
24          At the hearing, HD Solutions also argued that it must receive ReBath’s financials
25   because ReBath is seeking both disgorgement of HD Solutions’s profits and actual
26   damages under 15 U.S.C. § 1117(a). HD Solutions contends that because ReBath is seeking
27   actual damages under 15 U.S.C. § 1117(a), HD Solutions is entitled to investigate the
28   legitimacy of those actual damages and any potential failure to mitigate those actual


                                                - 10 -
     Case 2:19-cv-04873-JJT Document 126 Filed 05/13/21 Page 11 of 15



 1   damages. But ReBath made clear on the record that HD Solutions’s characterization of the
 2   damages it seeks is not accurate. Specifically, ReBath stated that it is seeking only the
 3   “disgorgement of profit and then in the alternative the reasonable royalty that HD Solutions
 4   would have paid to ReBath had it been a franchisee during the infringing timeframe.” (See
 5   Recording of May 11, 2021 Hearing, at 10:57:00 a.m. – 10:57:41 a.m.) Neither of these
 6   calculations require investigation of ReBath’s financials.
 7                 2.     Exemplary or Punitive Damages.
 8          HD Solutions next argues that ReBath’s financials are critical to HD Solutions’s
 9   pursuit of exemplary and punitive damages. (Doc. 121 at 2.) Specifically, HD Solutions
10   asserts that discovery of a party’s financial information and net worth is appropriate where
11   a plaintiff is seeking punitive damages against that party, even without a prima facie
12   showing that punitive damages will be available. (See id. (citing Lopez v. Mauisun
13   Computer Sys. Inc., 2015 WL 13766312, *2 (D. Ariz. May 6, 2015) (granting motion to
14   compel financial information relevant to punitive damages “without a prima facie showing
15   by Plaintiff”); Momot v. Mastro, 2011 WL 1833349, *5 (D. Nev. May 13, 2011)
16   (“Although the Ninth Circuit has not defined the parameters of the dissemination of
17   financial information during discovery when punitive damages are alleged . . . most courts
18   do not require the plaintiff to make a prima facie showing of merit on its punitive damage
19   claim before permitting discovery of a defendant’s net worth.”)).)
20          “The State of Arizona has adopted a general rule mandating that ‘prima facie proof
21   of a defendant's liability for punitive damages [is necessary] before his wealth or financial
22   condition may be discovered.” Richbourg v. Jimerson, No. CV-12-0136-TUC-BGM, 2012
23   WL 4355906, at *2 (D. Ariz. Sept. 24, 2012) (citing Larriva v. Montiel, 691 P.2d 735, 736
24   (Ariz. Ct. App. 1984)). Other federal courts are split regarding whether to allow pretrial
25   discovery of financial information prior to a plaintiff to establish a prima facie case of
26   punitive damages. See CEH, Inc. v. FV “Seafarer” (ON 675048), 153 F.R.D. 491, 499
27   (D.R.I. 1994) (discussing majority and minority rule).
28          Although Rule 26(b)(1) allows for broad discovery, a litigant’s right to that


                                                - 11 -
     Case 2:19-cv-04873-JJT Document 126 Filed 05/13/21 Page 12 of 15



 1   discovery is not unlimited. “District courts need not condone the use of discovery to engage
 2   in ‘fishing expedition[s].’” Rivera v. Nibco, inc., 364 F.3d 1057, 1072 (9th Cir. 2004).
 3   Toward this end, the Court has the inherent power to control discovery as it deems
 4   necessary. See Blackie v. Barrack, 524 F.2d 891 (9th Cir. 1975).
 5          Here, unlike in Lopez (where plaintiff sought punitive damages for her claims of
 6   employment discrimination and retaliation) or Momot (where plaintiff sought punitive
 7   damages for his claims of fraud and unjust enrichment), HD Solutions is seeking punitive
 8   damages for trade secret misappropriation. (See Doc. 88.) In a trade secret misappropriation
 9   context, any punitive damage award is capped at “not more than 2 times the amount of
10   damages awarded” for actual damages, unjust enrichment, or by imposition of liability for
11   reasonable royalty for the misappropriator’s unauthorized disclosure or use of the trade
12   secret. See 18 U.S.C. § 1836(b)(3)(C). See also Ariz. Rev. Stat. § 44-403(B) (“If willful
13   and malicious misappropriation exists, the court may award exemplary damages in an
14   amount not exceeding twice any award made under subsection A.”); Tex. Civ. Prac. &
15   Rem. Code § 134A.004(b) (“If willful and malicious misappropriation is proven by clear
16   and convincing evidence, the fact finder may award exemplary damages in an amount not
17   exceeding twice any award made under Subsection (a).”).
18          Because any damages HD Solutions may receive are easily calculable based on the
19   royalty the ReBath earned as a result of their alleged misappropriation, and the resulting
20   punitive damages are capped at twice that number, it seems both burdensome and overly
21   invasive to compel production of ReBath’s financials. Such discovery would provide no
22   benefit to establishing the amount of punitive damages available but may well cause
23   competitive harm to ReBath as a competitor of HD Solutions. See CEH, Inc., 153 F.R.D.
24   at 499 (“The Court does recognize that a protective order may not always protect a party.
25   For example, if the plaintiff and the defendant were business competitors, disclosure of the
26   defendant’s financial records to the plaintiff, even with a protective order, could cause the
27   defendant great harm. In such circumstances, a delay in discovery until a prima
28   facie showing of entitlement to punitive damages is shown might be justified.”).


                                                - 12 -
     Case 2:19-cv-04873-JJT Document 126 Filed 05/13/21 Page 13 of 15



 1                 3.      Proportionality.
 2           The Court also finds that HD Solutions’s request for ReBath’s financial information
 3   is not proportional to the needs of this case. See Fed. R. Civ. P. 26(b)(1); In re Bard IVC
 4   Filters Prods. Liab. Litig., 317 F.R.D. at 563-65. Rule 26(b)(1) identifies several factors
 5   courts may consider in addressing proportionality, including inter alia the importance of
 6   the discovery in resolving the issues, and the parties’ relative access to that relevant
 7   information. See Fed. R. Civ. P. 26(b)(1); Rule 26, Advis. Comm. Notes for 2015 Amends.
 8           Here, the importance of HD Solutions’s requested discovery to resolving the issues
 9   at stake is marginal at best, and weighs against finding the request proportional. As
10   discussed above, obtaining ReBath’s financial information would do little to assist with
11   calculating the potential damages for either party’s claims. And to the extent HD Solutions
12   seeks the information to show ReBath failed to mitigate their damages, ReBath has already
13   produced responsive discovery containing the information HD Solutions purports to need.
14           The parties’ relative access to the information also weighs against finding HD
15   Solutions’s request proportional. As discussed at the hearing, ReBath has already disclosed
16   the sales, marketing, and advertising information for ReBath’s new San Antonio-
17   franchisee, Texas Design, during the relevant time period.
18           ReBath is a national franchisor of approximately 100 separate franchisees across the
19   country. Its financials are comprised of the aggregate of its dealings with those companies.
20   For the reasons discussed above, the Court finds that HD Solutions’s request for the
21   financial information of ReBath’s entire company is not proportional to the needs of this
22   case.
23           c.    HD Solutions is not entitled to discover all documents concerning
24   agreements between ReBath and Texas Design.
25           In the final Joint Summary, HD Solutions asks the Court to compel all “documents
26   concerning agreements between ReBath and Texas Design.” (Doc. 122 at 2.) In support of
27   its request, HD Solutions largely restates arguments it has made in the previous two Joint
28   Summaries. Specifically, HD Solutions argues:


                                                - 13 -
     Case 2:19-cv-04873-JJT Document 126 Filed 05/13/21 Page 14 of 15



 1          ReBath’s and Texas Design’s agreements are also8 relevant to ReBath’s
            alleged damages. In addition to seeking disgorgement of profits, ReBath
 2          claims it suffered damages. According to its damages report, ReBath seeks
            damages for September 2019 and October 2019—when Texas Design signed
 3          its franchise agreement, became a ReBath franchisee licensed to use its
            trademarks, and could have begun sales. Texas Design’s agreements will
 4          reveal the terms of its financial obligations to pay ReBath an initial franchise
            fee, royalty fees, advertising fund payments, and marketing fund payments.
 5          All of these payments relate to and affect ReBath’s total damages amount.
            Without this information, HD Solutions cannot fully rebut ReBath’s claimed
 6          damages.
 7
     (Id.) ReBath objects to HD Solutions’s requests because “Texas Design is not a party to
 8
     this case[,]” and “ReBath seeks damages associated with HD Solutions’ infringement,
 9
     which are comprised of the profits that HD Solutions earned while infringing on the ReBath
10
     marks, or alternatively, what ReBath would have earned had HD Solutions used the marks
11
     lawfully under a valid franchise/license agreement. The ReBath/Texas Design franchise
12
     agreement is not relevant to ReBath’s damages[.]” (Id. at 3 (emphasis in original).) The
13
     Court agrees.
14
            ReBath has agreed to produce a redacted copy of its franchise agreement with Texas
15
     Design under an attorneys’-eyes-only designation. The redacted copy will identify the
16
     effective date of the franchise agreement and the royalty fee structure for Texas Design.
17
     To the extent HD Solutions seeks additional disclosure of agreements between ReBath and
18
     Texas Design, HD Solutions’s request is denied.
19
            Accordingly,
20
            IT IS ORDERED:
21
            1.       Plaintiff ReBath’s objections to Defendant HD Solutions’s Requests for
22
     Production Nos. 1, 7, 20, and 31 (docs. 120, 121, 122) are sustained.
23
            2.       Defendant HD Solutions’s Requests for Court Orders Compelling
24
     Production of Texas Design’s profit and loss statements (doc. 120), ReBath’s financial
25
26   8
       HD Solutions first argues that it is entitled to the requested discovery because, in its FAC,
     ReBath alleges that it had difficulties selling its San Antonio franchise territory because of
27   Defendants’ alleged use of ReBath’s trademarks. However, ReBath has clarified that it “is
     not seeking damages that derive directly” from “its efforts to secure a new franchisee in
28   the San Antonio area as a result of HD Solutions’ trademark infringement.” (See Doc. 122
     at 2-3.) Accordingly, the Court need not address HD Solutions’s argument on that point.

                                                 - 14 -
     Case 2:19-cv-04873-JJT Document 126 Filed 05/13/21 Page 15 of 15



 1   information (doc. 121), and documents concerning agreements between ReBath and Texas
 2   Design (doc. 122) are denied.
 3         Dated this 13th day of May, 2021.
 4
 5                                                        Honorable John Z. Boyle
 6                                                        United States Magistrate Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 15 -
